DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  the roman numerals after vii are in error. “ix” should be replaced by –viii--, “vii’ should be replaced by –ix--, “ix” should be replaced by –x--, etc...  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to Claim 6 recites “comparing defrost cycle signature with a log of previously recorded signature”. This limitation is not described in the specification in such a way as to enable one skilled in the art to make and/or use the invention. Claim 7 recites ”collect a compressor cycle signature” and “comparing said compressor cycle signature with a log of previously recorded signatures”. These limitations are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 8 recites “collect a noise signature” and “comparing said noise signature. with a log of previously recorded signatures”. These limitations are not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 9 is rejected for depending from claim 8. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 recites “defrost cycle signature” and “comparing defrost cycle signature with a log of previously recorded signature”. The specification does not clearly explain these limitations. Claim 7 recites ”collect a compressor cycle signature” and “comparing said compressor cycle Claim 8 recites “collect a noise signature” and “comparing said noise signature. with a log of previously recorded signatures”. These limitations are not described in the specification

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud (US 20150153175 A1) in view of Cooper et al. (US 20140136025 A1).

Regrading claim 1, Skaaksrud teaches A method for cellularly monitoring a package during shipment (Skaaksrud  [0003] keeping track of packages being transported )or for auto-provisioning a cellular device physically associated with a package (Skaaksrud  [0137] ID node 120a is first associated with an item (e.g., package 130, [0145] , which comprises: 
(a) providing a single-use cellular tracking device having a microprocessor (Skaaksrud  [0142] an exemplary master node is a device having a processing), executable instructions (Skaaksrud  [0013] instructions, which when executed on a processor), memory and logic circuitry (Skaaksrud  [0142] , a cellular transceiver and antenna (Skaaksrud  [0227] the longer range cellular radio part of interface 485), a sensor with sensor output (Skaaksrud  [0159] an ID node implemented with one or more sensor 360... dedicated location sensors (e.g., GPS sensor), and a portable power supply (Skaaksrud  [0142] a power source (e.g., a battery); 
(b) affixing said cellular device on a package in need of tracking or monitoring (Skaaksrud  [0137] ID node 120a is first associated with an item (e.g., package 130), and activating said microprocessor (Skaaksrud  [0677] as the material forms a container and a lid part of the container is closed, the sensors detect such a closing and responds by activating the node); 
(c) auto-provisioning said cellular device by associating a cellular unique identifier (CID) of said cellular device with a shipping unique identifier (SID) of a sender's package to which said cellular device is affixed (Skaaksrud  [0140] the node's unique identifier may be correlated to a shipment identifier) and logically deriving a delivery address from a carrier's database (Fig. 5 showing database 365 containing shipment data 580, [00260] Shipment data 580 may comprise a tracking number, content information for an item being shipped, address information related to an origin and destination locations); 
(d) transporting said package from an origin to a destination, thereby executing a trip (Skaaksrud  [0134] the items move along an anticipated path (e.g., , wherein said trip is defined by a sequence of waypoints (Fig. 17, (Skaaksrud  [0541] Hand-off of the package 130 and ID node are managed and coordinated with master nodes (such as master nodes 110a-110h), which are managed by server 100, along the anticipated shipment path); 
(e) while executing said trip, logging said sensor output (Skaaksrud  [0424] as the first node moves and updates its own location (e.g., via GPS signals received by location circuitry 475 on a master node),); and, 
(f) delivering said package to said delivery address according to said auto-provisioning associated with said CID (Skaaksrud  [0867] the ID node 120a and package 130 have actually been delivered to the mobile delivery point 10100).
Skaaksrud does not teach
wherein said trip is defined by a sequence of timepoints and waypoints; and if said sensor output as stored in memory has deviated from an acceptable output range during said trip, wirelessly notifying a carrier or a local user.
In a similar endeavor, Cooper et al. teach
wherein said trip is defined by a sequence of timepoints and waypoints (Cooper  table 1, Cooper [0125] the movement plan includes a list, table, or other logical arrangement of scheduled geographic locations (e.g., Global Positioning System coordinates) within the  and if said sensor output as stored in memory has deviated from an acceptable output range during said trip, wirelessly notifying a carrier or a local user (Cooper [0069] A significant deviation from a schedule may include the vehicle 108 arriving at and/or passing by a location (e.g., a waypoint, movement event, starting location, or other location) later than a scheduled time by more than a designated time threshold, Cooper [0074] notifies an operator of output information. The output information may be alarms (e.g., to notify of a significant deviation from a schedule by a vehicle 108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Skaaksrud by incorporating Cooper et al. notification to arrive at the invention.
The motivation of doing so would have notified the carrier or user of significant delays of the shipment to act accordingly. 
 
Regarding claim 14, the combination of Skaaksrud and Cooper et al. teaches The method of claim 1,  which comprises delivering said package to the delivery address; wherein a notification is sent to a recipient at or about the time of arrival of said package at the delivery address (Skaaksrud  [0890] the mobile delivery point master node transmitting a notification to an entity identified in the shipping information. This informs the identified entity that the item is substantially near the mobile delivery).

Claims 10-11 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud (US 20150153175 A1) in view of Cooper et al. (US 20140136025 A1), and  in further view of Noh (US 20160033963 A1)
 
Regarding claim 10, the combination of Skaaksrud and Cooper et al. teaches The method of claim 1, which comprises collecting sensor output data from a sensor (Skaaksrud the sensor data may include temperature data collected from  sensor 360 ) ).
The combination of Skaaksrud and Cooper et al. does not teach
a sensor or sensors remotely controllable through a network user interface
In a similar endeavor, Noh et al. teach
a sensor or sensors remotely controllable through a network user interface (Noh [0057] a first network interface unit 210 configured to receive sensing information obtained by a movable infrastructure sensor device sensing a remotely controlled vehicle and transmit a control command for the movable infrastructure sensor device)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Skaaksrud and Cooper et al. by incorporating Noh remotely controllable sensor to arrive at the invention.
The motivation of doing so would have remotely controlled the sensors . 

Regarding claim 11, the combination of Skaaksrud, Cooper et al. and Noh teaches the  method of claim 10, wherein said sensor output data is a temperature sensor data point (Skaaksrud the sensor data may include temperature data collected from  sensor 360 ) or a stream of data and is reported as a data record or records having each a temperature, a waypoint, and a timepoint.


Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud (US 20150153175 A1) in view of Cooper et al. (US 20140136025 A1), and  in further view of Nuckols (US 20170007058 A1).


Regarding claim 15 , the combination of Skaaksrud and Cooper et al. teaches the method of claim1, (Skaaksrud  [0890] the mobile delivery point master node transmitting a notification to an entity identified in the shipping information. This informs the identified entity that the item is substantially near the mobile delivery).
The combination of Skaaksrud and Cooper et al. does not teach
which comprises delivering said package to the delivery address; wherein a recipient is wirelessly notified of any special instructions associated with said package before arrival of said package.
In a similar endeavor, Nuckols teaches
Data of the package contents and a notice of arrival can be wirelessly transmitted to the user’s email/wireless device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Skaaksrud and Cooper et al. by incorporating Nuckols wireless notification to arrive at the invention 
The motivation of doing so would have notified the recipient quickly.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud (US 20150153175 A1) in view of Cooper et al. (US 20140136025 A1), and  in further view of Burnett (US 20160012391 A1).

Regarding claim 16, the combination of Skaaksrud and Cooper et al. teaches method of claim 1, but does not teach
which comprises tracking said cellular tracking device using cellular means and reporting a map display on a wireless device showing a location of said package.
In a similar endeavor, Burnett teaches
displaying: a location of the shipment on a map, Burnett [0031] The map 691 can include a view of the origin and destination of a shipment, the route that has been selected, and an indicator of the current location of the load).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Skaaksrud and Cooper et al. by incorporating Burnett map to arrive at the invention. 
The motivation of doing so would have indicated the context of the  current location of the package to the user.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud (US 20150153175 A1) in view of Cooper et al. (US 20140136025 A1), in further view of Burnett (US 20160012391 A1), and in further view of Dertadian (US 20150120597 A1).

Regarding claim 17, the combination of Skaaksrud, Cooper et al., and Burnett teaches The method of claim 16, wherein said map display shows a location of said package  (Burnett [0009] displaying: a location of the shipment on a map ).
The combination of Skaaksrud, Cooper et al., and Burnett does not teach
 or from a bluetoothed temperature sensor embedded in said package.
In a similar endeavor, Dertadian teaches
a history of temperature sensor data output by a temperature sensor associated with said cellular tracking device ([0046] The data on temperature during shipment can be collected using datalogging devices which are analyzed after or during shipment, or with the devices which transmit time/temperature data to a monitoring station (using RF transmission) throughout shipment)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Skaaksrud, Cooper et al., and Burnett by incorporating Dertadian to arrive at the invention.
The motivation of doing so would have monitored the package temperature during the trip in real time. 

Allowable Subject Matter
Claims 2-5 and 12-13 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regrading claim 2, the combination of Skaaksrud and Cooper et al. teaches the  method of claim 1, wherein said auto-provisioning process comprises a logical inference or inferences made from: 
i. location capture (Skaaksrud  [0424] as the first node moves and updates its own location) and correlation with a delivery schedule or route (Cooper [0069] A significant deviation from a schedule may include the vehicle 108 arriving at and/or passing by a location (e.g., a waypoint, movement event, starting location, or other location) later than a scheduled time by more than a designated time threshold); 
iii. time of departure capture and correlation with a delivery schedule or route (Cooper [0069] A significant deviation from a schedule may include the vehicle 108 arriving at and/or passing by a location (e.g., a waypoint, movement event, starting location); 
iv. detection of RF beacon hub in a shipping vehicle and correlation with a delivery schedule or route; 
v. capture contextual data from said cellular device, wherein said contextual data is selected from location (Skaaksrud [0424] determining a current mobile , direction of motion, and time of departure of a shipment;
 vi. correlate motion data from said cellular device with known delivery routes and schedules for shipments as known in a database accessible to a cloud host (Cooper [0069] A significant deviation from a schedule may include the vehicle 108 arriving at and/or passing by a location (e.g., a waypoint, movement event, starting location, or other location) later than a scheduled time by more than a designated time threshold); 
vii. transport vehicle identification (Skaaksrud vehicle node 110c in Fig. 17, and correlation with a delivery schedule or route (Skaaksrud [547] identifying predicted master nodes the ID node 120a will be within range of during its journey);  and, 
xii. recording and cellularly transmitting an environmental sensor input and associating said input with a delivery schedule or route according to a history of recordings of environmental sensor inputs (Cooper table 1).
 The combination of Skaaksrud and Cooper et al. does not teach inferences made from:
ii. direction of motion capture and correlation with a delivery schedule or route;
ix. in ranked ping auto-provisioning", detection of a cellular ping from a smart device of a driver or agent and correlating an associated identifier of the driver or agent with a delivery schedule or route according to pattern recognition; interpreting the driver 
viii. identification of a shipment by optical scanning of goods and correlation with a shipping manifest; 
ix. directly piggyback auto-provisioning by reading an RFID identifier associated with a package and looking up a delivery address or reading a delivery address from data encoded into a memory associated with said RFID microchip; 
ix. directly reading a QR identifier associated with a package and looking up a delivery address from data encoded into a memory associated with said QR microchip; 
x. measuring a momentum or a weight of a package and looking up a delivery address from a shipper's database; and
xi. pinging a package with an acoustic or radiomagnetic pulse and detecting a reflected pulse having a harmonic, a subharmonic, a supraharmonic, or a pulse signature
In a similar endeavor, Hill et al. (US 10853757 B1) teaches
viii. identification of a shipment by optical scanning of goods (Hill col 1 lines 54-55 a package loader may scan a package for loading on delivery truck )and correlation with a shipping manifest (Hill the central server 204 (FIG. 2) or image processor CPU 122 (FIG. 1) may keep a list of all packages intended for placement on a particular delivery vehicle); and
ix. directly reading a QR identifier associated with a package and looking up a delivery address from data encoded into a memory associated with said QR microchip displays a barcode or a QR code, and the computing system is configured with an optical reader to scan the code displayed on the screen.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified the combination of Skaaksrud and Cooper et al. by incorporating Hill et al. scanning to arrive at the invention.
The motivation of doing so would have read the information represented by the code.
However, the combination of Skaaksrud and Cooper et al. and Hill et al. fails to teach
ii. direction of motion capture and correlation with a delivery schedule or route;
ix. in ranked ping auto-provisioning", detection of a cellular ping from a smart device of a driver or agent and correlating an associated identifier of the driver or agent with a delivery schedule or route according to pattern recognition; interpreting the driver or agent's behavior with respect to a shipment in order to associate the CID of a cellular device physically associated with a package with a package SID; 
 ix. directly piggyback auto-provisioning by reading an RFID identifier associated with a package and looking up a delivery address or reading a delivery address from data encoded into a memory associated with said RFID microchip; 
x. measuring a momentum or a weight of a package and looking up a delivery address from a shipper's database; and


Claims 2-5 are objected to for depending directly or indirectly from  claim 2

Regarding claim 12, the combination of Skaaksrud, Cooper et al. and Noh teaches the method of claim 11, but does not teach
which comprises publishing a hypertext link to said data record or records and broadcasting said link to a smart device.

Claim 13 is objected to for depending from claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/           Examiner, Art Unit 2644